Citation Nr: 1338306	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-47 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected angiolipoma posterior of the left thigh.

4. Entitlement to a rating in excess of 40 percent for angiolipoma posterior of the left thigh.

5. Entitlement to a rating in excess of 10 percent for left knee chondromalacia patellae.

6. Entitlement to a rating in excess of 10 percent for right knee chondromalacia patellae.

7. Entitlement to a compensable rating for residuals of fracture of three ribs.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to November 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, October 2009, July 2010 and July 2012 rating decisions issued by the RO. In the October 2008 rating decision, the RO denied a rating in excess of 40 percent for the angiolipoma posterior of the left thigh and a compensable rating for the residuals of fracture of three ribs. In the October 2009 rating decision, the RO, in pertinent part, denied awarding a TDIU. In the July 2010 rating decision, the RO granted service connection for left and right knee chondromalacia patellae and assigned 10 percent ratings, respectively, effective December 16, 2008. Finally, in the July 2012 rating decision, the RO declined to reopen the previously denied claim of service connection for hypertension as well as denied the claims for entitlement to service connection for PTSD and a left hip disorder.

In May 2012, the Board remanded the claim for additional development. As that development has been completed, the case has been returned to the Board for the purpose of appellate review.

In February 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. In this regard, the Board notes that despite the multiple issues on appeal, the Veteran, who was represented, specifically limited his hearing to and only offered testimony on the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, entitlement to service connection for PTSD and entitlement to service connection for a left hip disorder.

The Board is aware that the RO previously denied the claim of service connection for hypertension on the merits in an October 2009 rating decision. Regardless of the actions of the RO, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for PTSD and a left hip disorder as well as entitlement to increased ratings for angiolipoma posterior of the left thigh, left knee chondromalacia patellae, right knee chondromalacia patellae, residuals of fracture of three ribs and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an October 2009 rating decision, the RO denied the claim of entitlement to service connection for hypertension; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the October 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 


CONCLUSIONS OF LAW

1. The October 2009 rating decision that denied service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The evidence received subsequent to the October 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, in a November 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence would be necessary to substantiate that element or elements required to establish service connection for hypertension that were found insufficient in the previous denial.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes VA treatment records and records pertaining to the Veteran's claim for Social Security Administration (SSA) benefits.  The Veteran has not identified any outstanding records that are pertinent to the claim being decided herein.

The Board remanded the claim in May 2012 for additional development. Specifically, the Board instructed the RO to schedule the Veteran for his requested video-conference hearing. Such hearing was conducted in February 2013. Thus, the Board finds that there was substantial compliance with the May 2012 remand directives.  Accordingly, no further remand is necessary. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008).

Based on the foregoing, the Board concludes that there has been compliance with the duty to notify and assist provisions.  The Veteran was notified and aware of the evidence needed to substantiate his claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and offering testimony at his Board video-conference hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, the Veteran presented testimony at a hearing before the Board.  During the hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.   The representative clearly identified the need to submit evidence of a nexus in regard to the hypertension issue.  The VLJ also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2013).

Laws and Regulations- New and Material

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO previously denied the Veteran's claim of service connection for hypertension in an October 2009 decision.  In particular, the RO found that the evidence did not show that the Veteran's hypertension was caused or aggravated by the service-connected angiolipoma posterior of the left thigh or that the hypertension was incurred in or aggravated by his active service or manifested to a compensable degree within one year of service.

The evidence of record at the time of the October 2009 denial included the Veteran's VA medical records (confirming a diagnosis of hypertension) and the Veteran's own statements (claiming that his hypertension manifested as a result of his service-connected angiolipoma posterior of the left thigh). The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the October 2009 rating decision became final. 38 C.F.R. § 20.1103.    

In November 2010, the Veteran requested that his claim be reopened.  The evidence received since the October 2009 rating decision includes various lay statements submitted by the Veteran and his February 2013 testimony before the undersigned VLJ reiterating his assertions that his service-connected angiolipoma posterior of the left thigh caused (or aggravated) his hypertension. However, the Board finds that the statements and his hearing testimony are basically cumulative in nature and repetitive of his previous assertions. These added general lay statements and hearing are cumulative of the prior claim and pleadings.  The more recent VA treatment records in this appeal do not serve to support his lay assertions that the current hypertension was caused or aggravated by the service-connected angiolipoma posterior of the left thigh.  Such evidence is not material.  Further, nothing in the more recent VA treatment records indicates that hypertension was incurred in or aggravated by his active service or manifested to a compensable degree within one year of service.  

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for hypertension.   


ORDER

The application to reopen a claim for service connection for hypertension is denied. 


REMAND

As to the Veteran's claim for entitlement to service connection for PTSD, the Board notes that there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f).

In this case, the Veteran asserts that the stressful event that caused his PTSD was the development of the angiolipoma of the posterior left thigh during service. During his February 2013 hearing, the Veteran testified that he was fearful that the tumor would end his life. He testified that he underwent procedures during service that were unsuccessful in removing the angiolipoma. Subsequent to service, doctors have considered the possibility of further surgical intervention, including left leg amputation, but further surgical intervention has been ruled out to date because of more serious (and potentially fatal) complications that could arise related thereto. He testified that suffers from anxiety and panic attacks related to thoughts about this condition that onset during service. It caused him to avoid people (because he was conscious of his walk and leg) and caused depression. In summation, the Veteran testified that the angiolipoma of the left leg was the daily stressful event that was causing his PTSD.

While a November 2007 VA progress note reflects the examiner's assessment that the Veteran does not have PTSD, the Board notes that the claims file is replete with reference to a diagnosis of PTSD. A September 2009 VA mental health note reflects that the Veteran had a history of alcohol dependence, nicotine dependence, PTSD and major depressive disorder. The Veteran reported a recent suicide attempt, "I was very depressed. I lost my wife. I left my job in December because of pain in my leg and the VA was dragging its feet in getting my disability check. I was homeless, living in my car 2/2009 for 6 months. I felt like people didn't care. Then on July 2nd, I went to bar got drunk and decided to hell with it and drove my car into a telephone pole." The Veteran reported that his main stressor was people that he used to know being envious of him and wanting to drag him back into his old lifestyle. On objective examination, the Axis I diagnoses were alcohol dependence, substance-induced mood disorder vs. major depressive disorder (MDD) and PTSD.   

To date, the Veteran has not been afforded a VA examination that addresses the etiology of his claimed PTSD. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

Additionally, the Veteran asserts that his service-connected angiolipoma posterior of the left thigh has caused or aggravated a left hip disorder. The Board notes that under 38 C.F.R. § 3.310(a) (2013), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board notes that a December 2010 x-ray report of the hips reflects, in pertinent part, "limited view of the SI joints again shows mild sclerosis of the mid to superior left SI joint unchanged." However, the impression was unremarkable bilateral hips. 
To date, the Veteran has not been afforded a VA examination that addresses the etiology of his claimed left hip disorder. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

As to his claims for a rating in excess of 40 percent for his angiolipoma posterior of the left thigh, a rating in excess of 10 percent for left knee chondromalacia patellae, a rating in excess of 10 percent for right knee chondromalacia patellae and a compensable rating for residuals of fracture of three ribs, the Veteran's various lay assertions suggest a worsening of symptoms related thereto. He was last afforded a VA examination specifically addressing his angiolipoma posterior of the left thigh and residuals of fracture of three ribs in July 2009. He was last afforded a VA examination specifically addressing his left and right knee chondromalacia patellae in June 2010.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Therefore, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected angiolipoma posterior of the left thigh, left knee chondromalacia patellae, right knee chondromalacia patellae, residuals of fracture of three ribs.

The claim of entitlement to a TDIU is inextricably intertwined with the claims for entitlement to service connection for PTSD and a left hip disorder as well as entitlement to increased ratings for the angiolipoma posterior of the left thigh, left knee chondromalacia patellae, right knee chondromalacia patellae, residuals of fracture of three ribs. Two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Here, adjudication (and ultimate decision) of the issues of entitlement to service connection for PTSD and a left hip disorder as well as entitlement to increased ratings for the angiolipoma posterior of the left thigh, left knee chondromalacia patellae, right knee chondromalacia patellae, residuals of fracture of three ribs could impact adjudication (and ultimate decision) of the issue of entitlement to a TDIU. Accordingly, action on the claim for entitlement to a TDIU must be delayed.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should then be scheduled for a VA psychiatric examination. All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist performing the examination for review of the case. A notation to the effect that this record review took place should be included in the report of the psychiatrist or psychologist. 

Based on examination of the Veteran, any testing results, and review of the record, to include any statements or other documents referencing the Veteran's development (in service) and subsequent treatment related thereto of angiolipoma posterior of the left thigh, the psychiatrist or psychologist should then express an opinion as to whether such event is sufficient to have resulted in current PTSD, and, if so, whether the Veteran's PTSD symptoms are related to such stressor.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.


2. Schedule the Veteran for a VA examination to evaluate his complaints of a left hip disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has a current left hip disorder related to service. 

In addition, the examiner should determine whether it is at least as likely as not the service-connected angiolipoma posterior of the left thigh caused or aggravated the Veteran's left hip disorder? If aggravation of a left hip disorder (if diagnosed) by the service-connected angiolipoma posterior of the left thigh is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examination report must include complete rationale for all opinions and conclusions reached.

3. The RO then should have the Veteran scheduled for a VA muscle injury examination to determine the severity of the service-connected angiolipoma posterior of the left thigh. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. 

The examiner should address all manifestations of the angiolipoma posterior of the left thigh disability, to include all impairment of function of the thigh and related extremities and the severity of such impairment of function (i.e., slight, moderate, moderately severe, severe). All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

4. The RO should have the Veteran scheduled for a VA joint examination to determine the severity of the service-connected left and right knee chondromalacia patellae. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. All current manifestations and symptoms should be reported in detail.

The physician should conduct range of motion testing of the left and right knees and should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the left or right knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

5. The RO should also have the Veteran scheduled for a VA examination to determine the severity of the service-connected residuals of fracture of three ribs. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. All current manifestations and symptoms should be reported in detail. All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

6.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


